DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of receipt and entry of the amendment filed on 01/05/2020.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
Amended claims 1, 5, 6, 7 and 9-16 (on the elected species) have been examined on the merits.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 and 9-14 are rejected under 35 USC 103 as being unpatentable over Xu (CN 1569153A DWPI Abstract) in view of Demille et al. (US 20160338941) and Lumpkin (US 20160051493).  
A method for ameliorating sleep disturbance and/or regulating sleep and/or helping fall asleep in a subject in need thereof comprising administering (by inhalation administration and/or by transdermal administration) an effective amount of Mentha (another name is Mint) essential oil is claimed. 

Demille beneficially teaches that essential oils may be administered in various ways, one of which is placing a patch (i.e. transdermal administration) containing essential oils onto a person/subject’s skin (see entire document including e.g.-paragraph 0005)
Lumpkin benefically teaches that as alternative remedies, essential oils are most often administered topically or via inhalation, and they can be toxic when ingested like other essential oils etc. (see entire document including e.g.-paragraph 0108).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Xu’s composition teaching by further including the teaching of the inhalation administration and/or the transdermal administration of the claimed essential oil (active ingredient) therein within the Xu’s composition teaching as taught by the secondary references of Demille and Lumpkin (as discussed above), as well as to administer such composition for the same purpose with a reasonable expectation of success of treating obstructive sleep apnea (i.e. ameliorating sleep disturbance and/or regulating sleep) by the claimed inhalation administration and/or the claimed transdermal administration to a subject.  Moreover, please note also that the instantly claimed in vivo functional effect would be intrinsic upon such administration of the same composition to a subject to treat obstructive sleep apnea (i.e. ameliorating 
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

Claims 1, 5, 6 and 9-14 are rejected under 35 USC 103 as being unpatentable over Akerman (JP 2013121929 DWPI Abstract) in view of Demille et al. (US 20160338941) and Lumpkin (US 20160051493).   .  
Akerman teaches a composition comprising mentha oil to be administered (i.e. orally) to prevent and/or improve snoring (i.e. ameliorating sleep disturbance and/or regulating sleep) in a subject (see entire document including e.g. page 1-4).  Akerman, however, does not expressly teach the inhalation administration and/or the transdermal administration of the claimed essential oil (active ingredient) therein. 
Demille beneficially teaches that essential oils may be administered in various ways, one of which is placing a patch (i.e. transdermal administration) containing essential oils onto a person/subject’s skin (see entire document including e.g.-paragraph 0005)
Lumpkin benefically teaches that as alternative remedies, essential oils are most often administered topically or via inhalation, and they can be toxic when ingested like other essential oils etc. (see entire document including e.g.-paragraph 0108).

in vivo functional effect would be intrinsic upon such administration of the same composition to a subject to prevent and/or improve snoring (i.e. ameliorating sleep disturbance and/or regulating sleep) in a subject.  The adjustment of particular conventional working conditions therein (i.e. the substitution of one effective form for another), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

Claims 1, 5, 6-7 and 9-16 are rejected under 35 USC 103 as being unpatentable over Xie et al. (CN 104771444 DWPI Abstract) in view of Demille et al. (US 20160338941) and Lumpkin (US 20160051493).   .  
Xie teaches a composition comprising mint as an essential oil to be administered (i.e. topically) to treat insomnia (i.e. ameliorating sleep disturbance and/or regulating 
Demille beneficially teaches that essential oils may be administered in various ways, one of which is placing a patch (i.e. transdermal administration) containing essential oils onto a person/subject’s skin (see entire document including e.g.-paragraph 0005)
Lumpkin benefically teaches that as alternative remedies, essential oils are most often administered topically or via inhalation, and they can be toxic when ingested like other essential oils etc. (see entire document including e.g.-paragraph 0108).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Xie’s composition teaching by further including the teaching of the inhalation administration and/or the transdermal administration of the claimed essential oil (active ingredient) therein within the Xie’s composition teaching as taught by the secondary references of Demille and Lumpkin (as discussed above), as well as to administer such composition for the same purpose with a reasonable expectation of success of treating insomnia  (i.e. ameliorating sleep disturbance and/or regulating sleep and/or help to fall asleep) by the claimed inhalation administration and/or the claimed transdermal administration to a subject.  Moreover, please note also that the instantly claimed in vivo functional effect would be intrinsic upon such administration of the same composition to a subject to treat insomnia (i.e. ameliorating sleep disturbance and/or regulating sleep and/or help to fall asleep) in a subject.  The adjustment of particular conventional working conditions therein (i.e. the substitution of 
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments submitted on 01/05/2021 have been carefully considered but are not deemed persuasive. 
Applicant argues that the subject considered by the references (i.e. Xu and Akerman) is different from that by present invention, the former is a subject whose respiratory tract is collapsing or narrowed during sleeping, while the latter is a subject that has problems falling asleep and needs to regulate circadian rhythm by regulating circadian rhythm related genes.  Furthermore, as appreciated by the Examiner, both Xu and Akerman at best mention administering the mint oil via drip or spray before going to bed, and are silent on inhalation or transdermal administration as recited in current claim 1.  Accordingly, Applicant respectfully requests that these rejections be withdrawn. 
Examiner, however, disagrees because Examiner still maintains that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Xu and/or Akerman’s composition teaching by further including the teaching of the inhalation administration and/or the transdermal administration of the claimed essential oil (active ingredient) therein within the Xu and/or Akerman’s composition teaching as taught by the secondary references of Demille and Lumpkin (as discussed above), as well as to administer such composition for the same purpose with a reasonable expectation of success of treating obstructive sleep apnea (i.e. ameliorating sleep disturbance and/or regulating sleep) and/or to prevent and/or improve snoring (i.e. ameliorating sleep disturbance and/or regulating sleep) by the claimed inhalation administration and/or the claimed transdermal administration to a subject.  Moreover, please note also that the instantly claimed in vivo functional effect would be intrinsic upon such administration of the same composition to a subject to treat obstructive sleep apnea (i.e. ameliorating sleep disturbance and/or regulating sleep) and/or to prevent and/or improve snoring (i.e. ameliorating sleep disturbance and/or regulating sleep) in a subject.  The adjustment of particular conventional working conditions therein (i.e. the substitution of one effective form for another), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655